                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS



APRIL L. LICATA,                         )
                                         )
                     Plaintiff,          )
                                         )               CIVIL ACTION
v.                                       )
                                         )               No. 16-1323-JWL
                                         )
ANDREW M. SAUL,1                         )
Commissioner of Social Security,         )
                                         )
                     Defendant.          )
 _______________________________________ )



                            MEMORANDUM AND ORDER


       This matter is before the court on a motion for approval of an attorney fee (Doc.

25) pursuant to the Social Security Act, 42 U.S.C. ' 206(b).    Plaintiff=s motion is

GRANTED, approving fees in the amount of $14,957.75 pursuant to the Social Security

Act.

I.     Background

       Plaintiff filed a claim in this court on August 12, 2016, seeking judicial review of

a decision of the Commissioner of the Social Security Administration. (Doc 1). On




1 On June 17, 2019, Andrew M. Saul was sworn in as Commissioner of Social Security.
In accordance with Rule 25(d)(1) of the Federal Rules of Civil Procedure, Mr. Saul is
substituted for Acting Commissioner Nancy A. Berryhill as the defendant. In
accordance with the last sentence of 42 U.S.C. § 405(g), no further action is necessary.
June 27, 2017 this court reversed the Commissioner’s decision and remanded for further

proceedings. (Doc. 21).     On remand, the Commissioner issued a fully favorable

decision on October 12, 2018, and withheld $14,957.75 for attorney fees, if approved,

before this court. (Doc. 26, Attachs. 3, 6).       This court granted attorney fees of

$6,900.00 pursuant to the Equal Access to Justice Act (EAJA). (Doc. 24). Plaintiff

now seeks award of attorney fees of $14,957.75 pursuant to ' 206(b) of the Social

Security Act. 42 U.S.C. § 406(b).

II.   Legal Standard

      The Social Security Act provides for the payment of an attorney fee out of the past

due benefits awarded to a beneficiary. 42 U.S.C. ' 406(b). The court has discretion to

approve such a fee. McGraw v. Barnhart, 450 F.3d 493, 497-98 (10th Cir. 2006).

However, the court has an affirmative duty to allow only so much of the fee as is

reasonable. Gisbrecht v. Barnhart, 535 U.S. 789, 807-808 (2002); McGraw, 450 F.3d at

498; 42 U.S.C. ' 406(b)(1)(A).

      (1)(A) Whenever a court renders a judgment favorable to a claimant under
      this subchapter who was represented before the court by an attorney, the
      court may determine and allow as part of its judgment a reasonable fee for
      such representation, not in excess of 25 percent of the total of the past-due
      benefits to which the claimant is entitled by reason of such judgment, and
      the Commissioner of Social Security may, . . . certify the amount of such
      fee for payment to such attorney out of, and not in addition to, the amount
      of such past-due benefits.

      42 U.S.C. ' 406(b)(1)(A) (emphasis added).




                                               2
       The Supreme Court, in Gisbrecht determined that a contingency fee agreement

within the twenty-five percent ceiling is allowed by ' 206(b) of the Act, and that courts

may not use the Alodestar@ method to establish a reasonable fee. Where there is a

contingency-fee agreement between plaintiff and her attorney, the court is to look first to

the agreement and then test the agreement for reasonableness. Gisbrecht, 535 U.S. at

807-08. In determining reasonableness, the Court suggested that courts should consider

such factors as the character of representation, the results achieved, whether the attorney

is responsible for any delay, and whether the benefits are large in comparison to the

amount of time counsel spent on the case. Id. 535 U.S. at 808. The Court noted that the

comparison of amount of benefits to time spent might be aided by submission of

plaintiff=s attorney=s billing record and normal hourly billing rate. Id.

III.   Discussion

       Here, plaintiff=s attorney submitted an affidavit in which he asserted that his usual

billing rate for cases which are not complex and are not contingent is $300.00 per hour.

(Doc. 26, Attach 5). Counsel also provided a statement of the time expended on

plaintiff=s case showing 38.55 hours of work representing plaintiff before this court. Id.

       The Commissioner responded without objection to plaintiff=s motion. (Doc. 27).

He noted however that attorney fees were awarded pursuant to the EAJA and that

plaintiff’s counsel must refund the lesser of the two fees to plaintiff. Id.

       The court finds that the fee is reasonable and is within the range of fees allowed by

courts within this district and the Tenth Circuit. See Doc. 26 at pp.2-3 (citing cases
                                              3
approving effective hourly fees ranging between $258.63 to $432.02). A fee of

$14,957.75 derived from 38.55 hours of work results in an hourly rate of $388.00,

comfortably within the range of rates cited. When considering the contingent nature of

the fee, counsel’s ability to secure benefits retroactive for several years, and that counsel

is not responsible for any inordinate delays in this case, the court finds the fee reasonable.

       IT IS THEREFORE ORDERED that pursuant to 42 U.S.C. ' 406(b)(1) the

Commissioner shall pay plaintiff=s counsel the sum of $14,957.75 from plaintiff=s past

due benefits. Because the amount awarded as an attorney fee under the EAJA was less

than the amount awarded under the Social Security Act, the EAJA attorney fee award

totaling $6,900.00, shall be refunded to plaintiff.

       Dated October 16, 2019, at Kansas City, Kansas.




                                               s:/ John W. Lungstrum
                                               John W. Lungstrum
                                               United States District Judge




                                              4
